Citation Nr: 0112230	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  99-20 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to August 
1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for post-traumatic stress disorder.


FINDINGS OF FACT

1.  The April 1987 rating decision and the April 1991 rating 
decision which denied service connection for post-traumatic 
stress disorder are final.

2.  The evidence submitted subsequent to the April 1991 final 
rating decision bears directly and substantially upon the 
specific matter under consideration and by itself and in 
connection with the evidence previously assembled is of such 
significance that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  The April 1987 rating decision which denied service 
connection for post-traumatic stress disorder and the April 
1991 rating decision which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (2000).

2.  The evidence received subsequent to the April 1991 rating 
decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claimant contends that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder.  After a 
review of the record, the Board finds that the claimant has 
submitted new and material evidence and his claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the claimant has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

A two-step analysis is conducted on appeals of whether new 
and material evidence has been submitted to reopen a claim.  
The Board must first determine whether the claimant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) (2000) in order to have a finally denied claim 
reopened under 38 U.S.C. § 5108 (West 1991).  Then, if new 
and material evidence has been submitted to reopen the claim, 
the Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist has 
been fulfilled.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
see also Winters v. West, 12 Vet. App. 203, 206 (1999); 
Elkins v. West, 12 Vet. App. 209 (1999).

The Board notes that the claimant did not perfect an appeal 
of the April 1987 rating decision which denied entitlement to 
service connection for post-traumatic stress disorder or the 
April 1991 rating decision which found the new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder.  Those rating decisions are final.  38 U.S.C.A. 
§ 7105 (West 1991).  Therefore, pursuant to the Court's 
holding in Evans v. Brown, 9 Vet. App. 273 (1996), the Board 
will consider whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for post-traumatic stress disorder subsequent to 
the April 1991 rating decision which is the most recent final 
denial of the veteran's claim.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability, or for an injury incurred in or 
aggravated in inactive duty training.  38 U.S.C.A. § 101, 
1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2000).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1998).

The veteran's claim was previously denied upon the basis that 
although he had a medical diagnosis of post-traumatic stress 
disorder, that diagnosis was not based upon a verified 
stressful occurrence which occurred during his service.  
Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of that claim, the 
claimant must produce evidence, which in conjunction with the 
evidence already of record, that bears upon the issue of 
whether post-traumatic stress disorder was incurred in or 
aggravated by his service, is the result of a verified 
stressor incurred in service, or is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service.  The Board finds that there is new evidence of 
record which bears upon the issue of whether the veteran 
suffered a stressful event in service which could constitute 
a stressor to support a medical diagnosis of post-traumatic 
stress disorder.

The new evidence received subsequent to the April 1991 rating 
decision includes a detailed unit command chronology of the 
veteran's unit for the period from January 1970 to June 1970.  
The Board finds those command chronologies are pertinent to 
the issue of whether the veteran suffered a stressful event 
in service which could constitute a stressor to support a 
medical diagnosis of post-traumatic stress disorder.  
Therefore, the Board finds that evidence is both new and 
material as it was not previously considered by VA and must 
be considered in order to fairly adjudicate the veteran's 
claim.

Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for post-traumatic stress disorder and 
that claim is reopened.


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder, and to that extent only this claim is 
granted.


REMAND

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for post-traumatic stress disorder.  It 
is now incumbent upon the RO to review the entire evidentiary 
record, in accordance with regulatory and statutory 
provisions that govern the adjudication of a reopened claim, 
prior to any further Board consideration of this issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, VA has a duty to assist claimants in the 
development of facts pertinent to claims and VA must 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
The evidence shows that the veteran is currently receiving 
Social Security disability benefits.  It does not appear that 
the complete record considered by the Social Security 
Administration in the award of those benefits has been 
obtained.  Therefore, the Board feels that the veteran's 
Social Security records should be obtained and associated 
with the claims folder.

In addition, the veteran has requested a hearing before a 
member of the Board at his local RO.  There is some confusion 
in the record as to whether the veteran has canceled that 
hearing.  In the absence of a formal cancellation of that 
hearing by the veteran or of a failure to report to a 
scheduled hearing, the veteran is entitled to a hearing.  A 
veteran is entitled to a personal hearing before a Member of 
the Board where, as here, he expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2000).  The Board feels that the 
veteran's desire for a hearing should be clarified.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should clarify whether the 
veteran still desires a hearing before a 
Member of the Board on Travel Board at 
his local RO.  If he still desires a 
hearing, one should be scheduled for him.

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal of entitlement to service 
connection for post-traumatic stress 
disorder, complying with all applicable 
notice and development requirements.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purposes of this REMAND are to obtain additional 
evidence, to provide the veteran the opportunity for a 
hearing if he so desires, and to ensure compliance with due 
process considerations.  If there is additional evidence 
which may be obtained or generated, the veteran has an 
obligation to obtain and submit that evidence.  No inference 
should be drawn regarding the final disposition of this 
claim.  The veteran is hereby informed that failure to report 
for a scheduled examination or failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.  See, 38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



